
	
		I
		112th CONGRESS
		1st Session
		H. R. 3406
		IN THE HOUSE OF REPRESENTATIVES
		
			November 14, 2011
			Mr. Johnson of
			 Georgia (for himself and Mr.
			 Conyers) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the rule that agreements between manufacturers
		  and retailers, distributors, or wholesalers to set the price below which the
		  manufacturer’s product or service may not be sold violates the Sherman
		  Act.
	
	
		1.Short titleThis Act may be cited as the
			 Discount Pricing Consumer Protection
			 Act of 2011.
		2.Prohibition on
			 minimum resale price maintenanceAny agreement setting a price below which a
			 product or service may not be sold by a retailer, wholesaler, or distributor
			 shall violate section 1 of the Sherman Act (15 U.S.C. 1).
		3.Effective
			 dateThis Act shall take
			 effect 90 days after the date of the enactment of this Act.
		
